Mr. Presiding Justice Shepard delivered the opinion of the court. The defendant in error recovered a judgment against the plaintiff in error in a suit before a justice of the peace. The plaintiff in error took an appeal to the Superior Court, and at the same time of filing his appeal bond, the justice’s transcript was filed. A supersedeas thereupon was issued on the same day, and was served, the day following, on the justice. At a subsequent term the case was called in the Superior Court, and in the absence of the plaintiff in error, on the motion of the defendant in error, the appeal was dismissed at the costs of the plaintiff in error. The defendant in error had never been summoned, and had not entered his appearance in the Superior Court until the making of such motion. The court was without jurisdiction to dismiss the appeal or make any order in the" case adversely to either party, without his consent, until the defendant in error had been summoned or entered bis appearance ten days before the commencement of the term at which the order was entered. Bridge and Structural Iron Workers’ Union v. Sigmund, 88 Ill. App. 344. The judgment that was rendered dismissing the appeal was void for want of jurisdiction in the Superior Court to render it, and it is reversed and the cause remanded.